Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 08/12/2020. 
Allowable Subject Matter
Claims 2-3, 5-10, 12, 13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 2 recites wherein the outer wire frame of the expandable frame structure comprises an outwardly bowed annular region below a sealing region for providing a sealing interface at the mitral valve annulus. Claim 13 has been amended to recite wherein at least a majority portion of the inner wire frame is disposed within the outer wire frame and is disposed coaxial to the outer wire frame, forming a radial gap between the inner wire frame and the outer wire frame that is coextensive with a length from an outlet end of the outer wire frame to an inlet
end of the inner wire frame, claim recites 18 wherein at least a majority portion of the inner wire frame is disposed within the outer wire frame, forming a radial gap between the inner wire frame and outer wire frame that is coextensive with a length from an outlet end of the outer wire frame to an inlet end of the inner wire frame.
	The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 3, 7 under 35 USC 112(b) have been considered and are persuasive. The rejection of claim(s) 3, 7 under 35 USC 112(b) have been considered and are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771